Title: To Benjamin Franklin from Rawleigh Colston, 15 February 1778
From: Colston, Rawleigh
To: Franklin, Benjamin


Honourable Sir,
Cap Francois Feb: 15, 1778.
The inclosed letters were left with me by a Mr. Shores of Virginia, who expected the honour of delivering them in person, had not some accident obliged him to return to America. I got the favour of a French Gentleman here, to inclose them to his friend in Nants, with directions to forward them by the safest and most expeditious conveyance.
Considering you Sir, as the representative of America, I must beg the favour of your advice, in a matter that concerns me, as Agent for the Commonwealth of Virginia in this Island. The impropriety of intrusting a large share of property in the hands of men whose characters and language we were unacquainted with, induced the Governour and Council of Virginia to appoint me their agent at this place, as well for the purpose of receiving a large Quantity of Goods ordered from France, as for disposing of such cargoes as might be sent to my address, on account of the State.
I arrived here in Decr. last, and was much surprised to find myself involved in difficulties which were tantamount to a prohibition of our trade. I was denied the reasonable priviledge of buying and selling in my own name, and compelled to connect myself with a French merchant, at the expense of half my commissions. This I am told is grounded on the laws of France which prohibits all foreigners from establishing themselves in her dominions.
I presumed Sir from the friendly disposition of France, in respect to America, that these restrictions (which I imagine were intended to exclude their natural enemies) might be suspended to our agents. I therefore presented a petition to his Excellency to this effect, who was pleased to say that the laws were such, and that it was not in his power to deviate from them.

As the interest of the Commonwealth and a great number of private merchants, with whom I had established a corrispondence before I left the Continent, required my continuance here, I determined to submit to loss of commissions, and every other inconvenience, ’till I could be informed whether there was a possibility of procuring redress.
The connection I have formed here in the commercial way, is with a Gentleman of the first character and influence. If no accident should seperate us, I promise myself much satisfaction in his acquaintance and friendship.
There is one thing more Sir, I must beg leave to mention, as it strikes at the very foundation of my business, and without redress must infallibly destroy my credit and interest both here and at home. This Sir, is that law of France, called the Droit d’aubeine, which subjects the property of foreigners to confiscation to the King’s use. As considerable sums of money, both publick and private property, now are, and will be lodged in my hands occasionally, it would be an extreme hardship that this should fall into the hands of the vacance, or officers who seize on the goods of deceased strangers. This I am informed would be the case, and I appeal to you Sir, whether this single Circumstance is not Sufficient to destroy the credit of any foreigner. For my part I shall cover the property in my custody, by the friendly assistance of a Gentleman of character and integrity, ’till I can have the honour of receiving your advice.
The Important Station which you hold in the affairs of America, and fill with so much honour and dignity, gives me the fullest assurance Sir, that you could influence with ease, a temporary exemption in these respects, in favour of those Agents who are under similar circumstances. Should you honour me Sir, with your notice, I shall want language to express that sense of Gratitude, which such an obligation must impress me with. And in this case I must beg the favour that your Secretary be directed to use the Address of Messrs: Lory Plombard & Co. of this place. Should you at any time think proper Sir, to favour me with any commands for America, I shall avail myself of this most safe and expeditious conveyance. I am Sir, with the highest Respect, Your most Obedient Servant
Rawleigh Colston
Doctor Benjamin Franklin
 
Addressed: Doctor Benjamin Franklin / Paris
